      Case 1:18-cv-01466 Document 36 Filed 08/23/19 Page 1 of 3 PageID #: 141



                     IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRCIT OF WEST VIRGINIA
                                     AT BLUEFIELD

MICHAEL ARMSTRONG,

        Plaintiff,

vs.                                                          Civil Action No.: 1:18-cv-01466
                                                             Honorable David A. Faber

RALPH JUSTUS, individually,
C.A. DUNN, individually,
E.W. BOOTHE, individually,
S.P. MCKINNEY, individually,

        Defendants.


         NOTICE OF DEPOSITION OF PLAINTIFF, MICHAEL ARMSTRONG

        Please be advised that the Defendant, S.P. McKinney, by and through his undersigned

counsel, will take the deposition of the Plaintiff, Michael Armstrong, on the 4th day of October,

2019, beginning at 10:00 a.m. at the offices of Pullin, Fowler, Flanagan, Brown & Poe, PLLC,

252 George Street, Beckley, West Virginia. The deposition may be continued from day to day

until complete.


                                             Respectfully submitted:

                                               /s/ Jennifer A. Lynch
                                             Cy A. Hill, Jr. (WVSB #8816)
                                             Jennifer A. Lynch (WVSB #12140)
                                             CIPRIANI & WERNER, P.C.
                                             Laidley Tower
                                             500 Lee Street E., Suite 900
                                             Charleston, WV 25301
                                             304-341-0500 – Phone
                                             304-341-0507 – Fax
                                             chill@c-wlaw.com
                                             jlynch@c-wlaw.com
                                             Counsel for the Defendant S.P. McKinney


                                                 1
      Case 1:18-cv-01466 Document 36 Filed 08/23/19 Page 2 of 3 PageID #: 142



                     IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRCIT OF WEST VIRGINIA
                                     AT BLUEFIELD

MICHAEL ARMSTRONG,

        Plaintiff,

vs.                                                       Civil Action No.: 1:18-cv-01466
                                                          Honorable David A. Faber

RALPH JUSTUS, individually,
C.A. DUNN, individually,
E.W. BOOTHE, individually,
S.P. MCKINNEY, individually,

        Defendants.


                                CERTIFICATE OF SERVICE

        The undersigned counsel for the Defendant hereby certifies that on this 23rd day of

August, 2019, I electronically filed the foregoing “Notice of Deposition of Plaintiff, Michael

Armstrong” with the Clerk of the Court using the CM/ECF system which will send notification

of such filing to the below listed CM/ECF participants:


                            John H. Bryan, Esquire (WVSB # 10259)
                                        611 Main Street
                                         P.O. Box 366
                                       Union, WV 24983
                                      Counsel for Plaintiff

                           Wendy E. Greve, Esquire (WVSB #6599)
                         Pullin, Fowler, Flanagan, Brown & Poe, PLLC
                                      JamesMark Building
                                       901 Quarrier Street
                                     Charleston, WV 25301
                       Counsel for Defendants, E.W. Boothe and C.A. Dunn




                                                2
Case 1:18-cv-01466 Document 36 Filed 08/23/19 Page 3 of 3 PageID #: 143



                 Michael D. Mullins, Esquire (WVSB #7754)
                 Colton C. Parsons, Esquire (WVSB #13243)
                         Steptoe & Johnston, PLLC
                           Chase Tower, 17th Floor
                            707 Virginia Street, E.
                               P.O. Box 1588
                           Charleston, WV 25326
                     Counsel for Defendant Ralph Justus


                                   /s/ Jennifer A. Lynch
                                 Jennifer A. Lynch (WVSB #12140)




                                    3
